DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 16/355,151. Claims 1-20 are pending in the case. Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
O’Gorman et al. (US Patent Application Publication US 20190378076 A1), referred to as O’Gorman herein.
Christopher C. Andrews (US Patent Application Publication US 20120253795 A1), referred to as Andrews herein.
Hay et al. (US Patent Application Publication US 20170277784 A1), referred to as Hay herein.
Baker et al. (US Patent Application Publication US 20180232705 A1), referred to as Baker herein.
Kitada et al. (US Patent Application Publication US 20170134446 A1), referred to as Kitada herein.
John K. Nawrocki, (US Patent Application Publication US 20190028520 A1), referred to as Nawrocki herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Gorman.
Regarding independent claim 1, O’Gorman discloses “An apparatus comprising: one or more processors; and one or more memories storing instructions which, when processed by the one or more processors (O’Gorman, at ¶ [0004], a processor with an associated memory.), cause: 
receiving one or more media content items representing captured content from a review meeting for one or more electronic documents (id. at ¶ [0023], The microphone captures audio from the room, the attendees includes a speaker and other ; 
identifying, from the one or more media content items, one or more discussion topics discussed during the review meeting (id. at ¶ [0048], identifying a list of topics to be addressed in a meeting.); 
identifying, from the one or more media content items using one or more of speech recognition or text recognition, portions of media content corresponding to suggested changes to the one or more electronic documents discussed during the review meeting (Examiner notes that this limitation contains portions of media content is corresponds to suggested changes to the electronic documents, but it may not be given patentable weight, because the portions of media content corresponding to suggested changes to the documents and identifying the portion of media content using speech recognition or text recognition do not have any structural or functional relationship between the two concept. See MPEP 2111.05 I. B. Further, examiner notes that applicant amended as media content could be either speech or text. id. at ¶ [0023], the system apply voice speech recognition to the audio tracks to parse the captured audio and convert the captured audio into text, and then, the text may be searched to identify keywords and topics. In addition, O’Gorman further discloses meeting participants have the ability to suggest and/or add and/or remove items from the agenda as described at ¶ [0032].); 
for each portion of media content of the portions of media content corresponding to suggested changes to the one or more electronic documents discussed during the review meeting: 
associating a discussion topic of the one or more discussion topics to the portion of media content (id. at ¶ [0023], after the captured audio is converted to text, the text may be searched to identify keywords and topics.); 
identifying a document portion, from the one or more electronic documents discussed during the review meeting, that corresponds to the portion of media content (id. at ¶ [0032], the system identify agenda of the meeting, and adding new items to the agenda and/or the list of action items based on user input and/or harvested from participant communication during a meeting.); 
aggregating the portions of media content by matching their corresponding discussion topic to the identified one or more discussion topics discussed during the review meeting to generate topic sets of portions of media content (Examiner notes that in the claim language, “to generate topic sets of portions of media content” is written as intended use. id. at ¶ [0032], O’Gorman discloses the meeting participants suggest and/or add and/or remove items from the agenda by parsing the audio of the meeting, and the system extract points from the discussion and organize those points under topics, the list of topics prepopulated based on the agenda as described at ¶ [0036].); 
generating a meeting summary document comprising a list of the one or more discussion topics (id. at ¶ [0040], The system may automatically provide a summary for all topics.), wherein each discussion topic comprises a corresponding topic set of portions of media content (id. at ¶ [0026], the system identify a list of topics that will be covered in the meeting by parsing the audio streams. Also at ¶ [0036], ; and 
presenting the meeting summary document within a display window (id. at ¶¶ [0042] and [0044], display the summary within a chat window.).”
Independent claim 8 is directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 1, and is therefore similarly rejected.
Independent claim 15 directed towards a computer-implemented method equivalent to an apparatus found in the independent claim 1, and is therefore similarly rejected.
Regarding claim 2, O’Gorman discloses all the limitation of independent claim 1. O’Gorman further discloses “wherein the corresponding topic set of portions of media content comprises a list of first electronic links corresponding to each portion of media content within the corresponding topic set of portions of media content (O’Gorman, at ¶ [0071], discloses the system identify a list of topics, e.g., the system automatically populates meeting notes based on a discussion in the meeting, The system may condense the meeting notes to points, provide a transcript linked to each point, and provide a transcript for each topic, whereas the transcript is equivalent to the portion of media content.).”
Regarding claim 3, O’Gorman discloses all the limitation of independent claim 1 and its dependent claim 2. O’Gorman further discloses “wherein the corresponding topic set of portions of media content further comprises a list of second electronic links corresponding to the electronic document associated with the document portion associated with the portion of media content corresponding to the first electronic link (O’Gorman, at ¶ [0071], discloses the system provide a transcript with relevant material from the transcript visually indicated, or the relevant material be italicized. The italicized material should be a sort of link, because ¶ [0088] clearly discloses the material could be a spreadsheet, a presentation, or reports referenced during the meeting, and identify the reference according to a participant’s request.).”
Claims 9 and 10 are directed towards a non-transitory computer-readable media equivalent to an apparatus found in claims 2 and 3 respectively, and are therefore similarly rejected.
Claims 16 and 17 are directed towards a computer-implemented method equivalent to an apparatus found in claims 2 and 3 respectively, and are therefore similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman in view of Andrews.
Regarding claim 4, O’Gorman discloses all the limitation of independent claim 1 and its dependent claims 2 and 3. O’Gorman further discloses “the one or more memories store additional instructions which, when processed by the one or more processors, cause: receiving a selection request for a particular second electronic link corresponding to a particular electronic document associated with a particular document portion (O’Gorman, at ¶ [0071], discloses the system allow all or subset of participants to edit the material.); upon receiving the selection request for the particular second electronic link corresponding to the particular electronic document, opening the particular electronic document and displaying the particular document portion (id. at ¶ [0071], when receiving request to edit, it would open the material.);” However, O’Gorman does not explicitly teach “and upon opening the particular electronic document, playing back a particular media content item that contains a particular portion of media content using a media content item player displayed within a first section of the display window, wherein playback is queued to play the particular portion of media content, and wherein the particular media content item is associated with the particular document portion.”
Andrews is in the same field of Internet/network content (Andrews, at ¶ [0002]) that providing multiple links corresponding to different audio files and associated documents causes the audio files and associated documents to be played/accessed in a defined order like a slide show (id. at ¶ [0029]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s apparatus with each link is a single combined link comprises a first electronic link associated with a media content and a second electronic link corresponding to a document, and selecting the link enables automatically plays the selected audio files and accesses/displays the document as 
Claim 11 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 4, and is therefore similarly rejected.
Claim 18 directed towards a computer-implemented method equivalent to an apparatus found in claim 4, and is therefore similarly rejected.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being obvious over O’Gorman in view of Hay.
Regarding claim 5, O’Gorman discloses all the limitation of independent claim 1 and its dependent claim 2. However, O’Gorman does not explicitly teach “the one or more memories store additional instructions which, when processed by the one or more processors, cause: receiving a selection request for a particular first electronic link corresponding to a particular portion of media content; and upon receiving the selection request for the particular first electronic link corresponding to the particular portion of media content, playing back a particular media content item that contains the particular portion of media content using a media content item player displayed within a first section of the display window, wherein playback is queued to play the particular portion of media content.” Examiner notes that playing back a media content such as audio or 
Hay is in the same field of recording and summarizing a conference (Hay, at Abstract) that providing an indexed summary of the conference call along with links to the segmented audio for replay (id. at ¶ [0048]) and playing back of the interesting segments of the conference call (id. at ¶ [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s apparatus with providing an indexed summary of the conference call along with links to the segmented audio for replay and playing back of interesting segments of the conference call using the media player as taught by Hay, because it would allow a quick review of the topics covered in a conference call is available, and a replay of selected portions of the discussion covered in a conference call is provided (Hay, at ¶ [0049]).
Claim 12 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 5, and is therefore similarly rejected.
Claim 19 directed towards a computer-implemented method equivalent to an apparatus found in claim 5, and is therefore similarly rejected.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over O’Gorman in view of Baker and Kitada.
claim 6, O’Gorman discloses all the limitation of independent claim 1 and its dependent claim 2. However, O’Gorman does not explicitly teach “the one or more memories store additional instructions which, when processed by the one or more processors, cause: receiving a request to playback a particular media content item of the one or more media content items; playing back the particular media content item using a media content item player within a first section of the display window; ” 
Baker is in the same field of creating a meeting and adjusting an associated meeting timeline (Baker, at Abstract) that receiving a request to playback a meeting by selecting a search result of a certain topic and listen to only the most important and relevant parts of a recorded meeting (id. at ¶ [0077] and as depicted at FIG. 8), using an playback application interface to review recorded meeting (id. at ¶ [0075] and as depicted at FIG. 7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s meeting management system with request to playback a particular media content using a media content player within a window as taught by Baker because a user may desire to view and/or listen to only the most important and relevant parts of a recorded meeting (Baker, at ¶ [0077]).
However, O’Gorman in view of Baker does not explicitly teach “and upon playback of a particular portion of media content within the particular media content item, highlighting, within a second section of the display window, the discussion topic that contains the particular portion of media content.”
id. at ¶ [0057]) and parsing the first meeting content data and detects at least the keywords to generate the appropriate meeting agenda topic and displays visual indication at the specified position of the topic as described at ¶ [0061] and as depicted at FIG. 2, numeral 200.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman in view of Baker’s meeting management system with receiving a particular portion of audio/video of meeting content data and displaying visual indication of the current topic as taught by Kitada because it can ensure that electronic meeting follows a predetermined meeting schedule, such as a flowchart or a meeting agenda with a respective time limit for each agenda topic (Kitada, at ¶ [0060]).
Claim 13 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 6, and is therefore similarly rejected.
Claim 20 directed towards a computer-implemented method equivalent to an apparatus found in claim 6, and is therefore similarly rejected.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman in view of Nawrocki.
Regarding claim 7, O’Gorman discloses all the limitation of independent claim 1. However, O’Gorman does not explicitly teach “wherein identifying, from the one or more media content items, the one or more discussion topics discussed during the review meeting comprises: using a machine-learning model, identifying the one or more discussion topics based upon spoken phrases and keywords within the one or more media content items, wherein the machine-learning model has been trained using an input data set of media content items that have identified discussion topics.”
Nawrocki is in the same field of generation of corporate meeting minute documents (Nawrocki, at Abstract) that evaluating communications between participants, extract summaries from conversations, extract key words or tokens relevant to a particular topic, determine the topic under discussion or otherwise evaluate the communication stream using one or more of a trained neural network, artificial neural network, Bayesian networks, Deep Learning, Rule Based learning, Genetic Algorithms, Decision Tree, Support vector network, or any combination thereof or one or more additional machine learning applications (id. at ¶ [0032]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify O’Gorman’s apparatus with identifying topics based on spoken tokens and keywords relevant to a particular topic using a trained machine learning model as taught by Nawrocki because it would allow to continually refine and update the criteria used to convert the text stream of a meeting into meeting minutes and minute summaries (Nawrocki, at ¶ [0054]).
Claim 14 directed towards a non-transitory computer-readable media equivalent to an apparatus found in claim 7, and is therefore similarly rejected.


Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 102/103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldstein et al., US 20180039634 A1 (Meeting content comprise text collected by automatic speech recognition, meeting content and context information is used to identify relevant topics for which knowledge is available, and the available knowledge is presented to one or more of the meeting participants.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144